Citation Nr: 0512424	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in October 2003, and a substantive appeal was 
filed in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further evidentiary development is necessary.

Pre-service medical records dated in January 1972, indicate 
that the veteran had a torn medial meniscus in the left knee.  
He underwent arthroscopic surgery, and his post-operative 
diagnosis was loose medial meniscus, left knee and two loose 
bodies.  The veteran claims that his pre-service left knee 
disability was aggravated by service.  The veteran should be 
afforded a VA examination to determine the existence of any 
left knee disability, to include whether any current 
disability is etiologically related to service and/or whether 
his pre-service disability was aggravated by service.  
Additionally, the veteran indicated that an MRI of the knee 
was performed in December 2003 at the Tripler Army Medical 
Hospital.  The RO should request a copy of the veteran's 
treatment records from this facility.

Service medical records dated in September 1992 reflect a low 
back strain.  The veteran claims that in January 2003, a 
diagnosis of degenerative disc disease was rendered by his 
family practitioner at the Makalapa Clinic, LCDR Olive.  The 
RO should contact the veteran to obtain the address and dates 
of treatment with regard to this medical provider.  The 
veteran claimed that his family practitioner stated that the 
veteran's back disorder was caused by the stress and strain 
of the veteran's work with heavy equipment during service.  
The veteran should be afforded a VA examination to determine 
the existence of a low back disorder, and the etiology of any 
such disorder, to include whether it is related to service or 
any incident therein.

Audiometric testing performed in March 1983 showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
-5
0
5
LEFT
5
-5
0
0
10

Audiometric testing performed in December 1999 showed 
puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
0
10
15
LEFT
15
5
10
10
30

The December 1999 examiner noted that there was a significant 
threshold shift 20 decibels or greater when comparing it with 
the March 1983 audiometric testing.

Over the course of the veteran's 21 years of service, there 
was a finding of a significant threshold shift of 20 decibels 
or greater when comparing the March 1983 readings with the 
December 1999 readings, and several other audiometric tests 
performed in the 1990s reflect threshold shifts as compared 
with the March 1983 test.  As such, the veteran should be 
afforded a VA audiological examination to determine whether 
he has any hearing loss related to service.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all of the 
veteran's treatment records from the 
Tripler Army Medical Hospital.  

2.  After obtaining any necessary 
consent from the veteran, the RO should 
take appropriate action to request all 
pertinent private treatment records 
from Makalapa Clinic, LCDR Olive.

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his left 
knee disorder.  The RO should forward 
the veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that his left 
knee disorder is etiologically related 
to service or any other incident 
therein, and/or whether his pre-service 
left knee disability increased in 
severity during service beyond the 
natural progress of the disease.  

4.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the existence of a low back 
disorder, and the etiology of any such 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that his low 
back disorder is etiologically related 
to service or any other incident 
therein.  

5.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of determining whether he 
currently has hearing loss pursuant to 
VA criteria and the etiology of any 
such disorder.  The RO should forward 
the veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any hearing 
loss is etiologically related to 
service or any incident therein.  

6.  After completion of the above, the 
RO should review the expanded record 
and determine if the benefits sought 
can be granted.  The case should then 
be returned to the Board for appellate 
review after the veteran is furnished a 
supplemental statement of the case and 
afforded an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



